t c summary opinion united_states tax_court jeffrey mccarty and ulondra mccarty petitioners v commissioner of internal revenue respondent docket no 15225-11s filed date jeffrey mccarty and ulondra mccarty pro_se whitney n moore for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioners are entitled to deductions claimed on a schedule a itemized_deductions in excess of the amounts now allowed by respondent and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california both petitioners hold advanced college degrees and were employed as special education teachers during mr mccarty is and was at all times relevant employed as a special education teacher in the azusa unified school district in he taught sixth seventh and eighth grade students mrs unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure mccarty switched places of employment during from the azusa unified school district to the rowland unified school district during she taught special education to students in kindergarten through sixth grade as special education teachers petitioners worked with children with a variety of special needs described by them to include learning disabilities emotional disorders explosive behavioral disorders traumatic brain injury autism aphasia speech and language disorders and physical disabilities the state of california required petitioners to adhere to a mandated curriculum and to develop an individual education plan for each student to comply with these requirements petitioners typically implemented a variety of teaching techniques depending on the needs of the individual student if the school district did not provide petitioners with the resources necessary to achieve compliance with state requirements then petitioners from time to time would incur out-of-pocket expenses to acquire the necessary resources the azusa unified school district’s employee_business_expense reimbursement policy reimbursement policy provided that teachers were entitled to monthly reimbursements as follows dollar_figure for elementary schools dollar_figure for middle schools dollar_figure for high schools and dollar_figure for other departments the reimbursement policy also imposed various conditions and limitations depending upon the amount of reimbursement requested both petitioners were active members of their church during and both were engaged in missionary work during that year mrs mccarty taught sunday school and volunteered for other church-related activities she was also involved in charity work with angel tree an organization that provides foster parents to children whose parents are incarcerated petitioners’ self-prepared untimely filed joint federal_income_tax return includes a schedule a as relevant here on the schedule a petitioners claimed a dollar_figure deduction for medical and dental expenses a dollar_figure deduction for charitable_contributions and a miscellaneous itemized_deduction that takes into account certain unreimbursed employee business_expenses relating to their respective employment as teachers in the notice respondent disallowed the deduction for medical and dental expenses the deduction for charitable_contributions and so much of the miscellaneous itemized_deduction as is attributable to unreimbursed employee for the year in issue medical and dental expenses are deductible only to the extent they exceed of a taxpayer’s adjusted_gross_income sec_213 references to the deduction for medical and dental expenses take into account petitioners’ adjusted_gross_income business_expenses according to the notice the underpayment_of_tax required to be shown on petitioners’ return is due to negligence or disregard of rules or regulations and is a substantial_understatement_of_income_tax therefore according to the notice petitioners are liable for a sec_6662 accuracy- related penalty other adjustments made in the notice are computational and will not be addressed i schedule a deductions discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 respondent now concedes that petitioners are entitled to a dollar_figure deduction for medical and dental expenses a dollar_figure deduction for charitable_contributions and a miscellaneous itemized_deduction of dollar_figure after taking into account allowable unreimbursed employee business_expenses petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs informed by these fundamental principles of federal income_taxation we turn our attention first to the deductions here in dispute a medical and dental expenses in general sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that are not_compensated_for_by_insurance_or_otherwise and to the extent that such expenses exceed of adjusted_gross_income as noted petitioners claimed a dollar_figure deduction for medical and dental expenses on their return in support of their claim to this deduction petitioners submitted a summary schedule showing entries for various expenditures the total of the expenses shown on the summary schedule however is not consistent with the amount of medical_expenses shown on the schedule a after a careful review of the summary schedule which lists some personal nondeductible expenditures see sec_262 duplicates other items and contains other mistakes we find that petitioners are entitled to a medical_expense_deduction totaling dollar_figure more than now allowed by respondent b charitable_contributions generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer charitable_contribution deductions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of money or sec_1_170a-13 income_tax regs for contributions of property other than money any contribution of dollar_figure or more must also satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to be allowed a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization if a taxpayer makes a on the medical and dental expense schedule for petitioners incorrectly included a charitable_contribution as well as several expenditures apparently paid_or_incurred during years other than separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year totals dollar_figure or more see sec_1_170a-13 income_tax regs charitable_contribution of property other than money in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the item and the approximate date of the acquisition see sec_1_170a-13 income_tax regs the dollar_figure charitable_contribution_deduction claimed on the return and disallowed in the notice_of_deficiency consists in part of cash donations in part of donations made in property and in part of mileage petitioners submitted a summary schedule showing dollar_figure in charitable_contributions they have provided no explanation for the variance between the amount shown on the summary schedule and the amount shown on the schedule a petitioners did not maintain a mileage log for the charitable_contribution_deduction related to mileage nor did they maintain adequate substantiation for many of the donations made in property according to petitioners’ summary schedule most of the donations were made to their church one or more of the schools that their children attended and goodwill after a careful review of their summary schedule we find that petitioners are entitled to a deduction for charitable_contributions totaling dollar_figure more than now allowed by respondent as noted on the basis of adequate substantiation that petitioners provided respondent now concedes that they are entitled to a dollar_figure deduction for charitable_contributions c unreimbursed employee business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 aff’d 777_f2d_662 11th cir on the other hand sec_262 generally disallows a deduction for personal living or family_expenses on the schedule a petitioners claimed a miscellaneous itemized_deduction that takes into account certain unreimbursed employee business_expenses they submitted a summary schedule showing dollar_figure in unreimbursed employee business_expenses paid in as with the other deductions no explanation has been given for the variance between the amounts shown on the summary schedule and the amount shown on the schedule a the summary schedule includes numerous unidentified expenses and some expenses that appear to be more personal than employment related taking into account the items shown on the summary schedule the amounts petitioners claim to have expended the connection of certain items with petitioners’ employment as teachers and the reimbursement policy we find that petitioners are entitled to a deduction for miscellaneous itemized expenses including unreimbursed employee business_expenses totaling dollar_figure more than now allowed by respondent ii sec_6662 accuracy-related_penalty as relevant here sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence or disregard as noted respondent now concedes that petitioners are entitled to a dollar_figure miscellaneous itemized_deduction that takes into account allowable unreimbursed employee business_expenses of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income in this case the deficiency underpayment_of_tax and understatement_of_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 tax regs it is the taxpayer’s burden to establish that he acted in good_faith and that there was reasonable_cause for the underpayment see higbee v commissioner t c pincite see also rule a 290_us_111 the amounts shown on petitioners’ summary schedules for the various expense deductions here in dispute are not consistent with the deductions claimed for those expenses on the schedule a the inconsistency has not been explained to the extent that the deficiency and correspondingly the underpayment and understatement of income_tax required to be shown on petitioners’ return exceeds dollar_figure we find that respondent has met his burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty and petitioners have not established that they had reasonable_cause for the underpayment otherwise we find that respondent has not met his burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty upon the ground of negligence or intentional disregard of rules or regulations to reflect the foregoing decision will be entered under rule
